Exhibit 10.86

 

Amended and Restated

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (“Agreement”) is by and
between TTEC Services Corporation, Inc., a Delaware corporation (“TSC” or the
“Company”), a wholly owned subsidiary of TTEC Holdings, Inc., a Delaware
corporation (“TTEC Parent”), and Margaret B. McLean ("Employee" or “McLean”),
each a “Party” and together the “Parties.” The Amended and Restated Agreement is
executed to be effective as of May 1, 2018 (“Effective Date”).

Whereas, Ms. McLean joined the Company, a wholly owned subsidiary of TTEC Parent
in June 2013 (“Start Date”);

Whereas, Ms. McLean is currently employed as TTEC’s Senior VP, General Counsel
and Chief Risk Officer; and in this role Ms. McLean reports to TTEC Parent’s
Chief Administrative and Financial Officer, Ms. Regina Paolillo;

Whereas, as the General Counsel and Chief Risk Officer for TTEC Parent, Ms.
McLean is a member of the TTEC Parent’s executive leadership team (known as the
“Executive Committee” or the “EC”); and

Whereas, Ms. McLean currently has an employment agreement with the Company; and,
whereas it is the desire of TTEC Parent and the Compensation Committee of the
TTEC Board of Directors (“Compensation Committee”), on the advice of the
independent compensation consultant of the Committee, to amend and restate such
Employment Agreement in order to update the non-competition, non-solicit,
severance, and change of control provisions thereof to reflect the prevailing
market terms for similarly situated executives;

Now, Therefore, the purpose of this Agreement is to formally document the terms
and conditions of Ms. McLean’s employment with the Company as of the Effective
Date. 

1.Appointment. 

a. The Agreement, hereby confirms Ms. McLean’s appointment as Senior Vice
President, General Counsel & Chief Risk Officer for TTEC business, and as a
member of TTEC Parent’s Executive Committee.

b. Ms. McLean shall devote her full-time and best efforts to the performance of
all duties contemplated by her title and responsibilities, and as assigned to
her from time to time by the CEO or his delegates. Unless otherwise specifically
authorized in writing by TTEC Parent, Employee shall not engage in any other
business activity, or otherwise be employed by any other company other than
TTEC’s subsidiaries. Notwithstanding the foregoing, Ms. McLean is not precluded
by the terms of this Agreement from serving on boards of directors of other
non-competitor companies or not-for-profit organizations with TTEC Parent’s
prior written approval.

c. As a member of TTEC Parent Executive Committee, Ms. McLean shall render
services to TTEC Parent as necessary and desirable to protect and advance the
best interests of TTEC Parent and all its affiliated companies, acting at all
times, in accordance with TTEC Ethics Code: How TTEC Does Business (or a
successor code of conduct document), the Ethics Code for Executive and Senior
Financial Officers, and in accordance with all other material policies and
procedures.

d. Ms. McLean’s role with the Company may require travel from time to time, and
Ms. McLean understands and agrees that such travel is a material part of her
responsibilities. Ms. McLean shall travel in accordance with TTEC Parent travel
policy. Notwithstanding the provisions of the travel policy to the contrary, the
Company agrees that Ms. McLean will be permitted to travel in business class for
international travel exceeding 6 hours in duration.





--------------------------------------------------------------------------------

 



e. Notwithstanding other provisions in this Agreement, but subject to the
reasonable interpretation of provisions of Paragraph 6(j) (on “Constructive
Termination”), Ms. McLean understands and agrees that her role and
responsibilities may change over time in the best interest of the business, and
TTEC Parent reserves the right to assign to Ms. McLean different roles and
assignments that best serve the business.

2.Compensation.

a. Salary and Periodic Salary Review.  As of the Effective Date, Ms. McLean’s
base salary is $375,000 per year (“Base Salary”), payable in equal installments
in accordance with the Company’s standard payroll practice, less legally
required deductions and withholdings. Ms. McLean’s Base Salary may be
periodically reviewed and adjusted, at CEO’s discretion, to appropriately
reflect her role in the business, the contribution of the role, and the market
pay for such role in accordance with TTEC standard compensation review
practices. Notwithstanding the foregoing, nothing in this Agreement provides
assurances that Ms. McLean’s salary will be increased from time to time.

b. Variable Incentive Compensation (annual cash bonus).  As of the Effective
Date, Ms. McLean is eligible to participate in an annual performance based cash
incentive program, currently referred to as TTEC Variable Incentive Plan
(“VIP”). As of the Effective Date, Ms. McLean’s annual VIP opportunity currently
shall be up to $285,000, tied to the annual targets and goals of the business as
set by the CEO and TTEC’s Board of Directors. Ms. McLean’s annual VIP award will
be based on a combination of metrics set-out and annually approved by TTEC and
by the Board. At present these metrics include the (i) TTEC company-wide results
of operations; and (ii) Ms. McLean’s individual performance against targets
set-out by the CEO.

In addition, the Compensation Committee of the Board may, but shall not be
obligated to, adjust the Employee’s VIP award upward based on the Company’s and
Employee’s function’s overperformance against annual metrics set by the Board
and deemed to be that year’s business imperatives, such as but not limited to
annual bookings, revenue, operating income, backlog, and cash flow.

The timing for the payment of the VIP award, if any, is determined from time to
time by the Compensation Committee annually.

c. Annual Equity Grant.  Ms. McLean is also eligible to participate in TTEC’s
annual Equity program, designed to provide long term incentives for senior
executives of the Company and align their interests with company stockholders.
Currently, TTEC offers its equity grants in the form of restricted stock units,
vesting over a period of years (the “RSUs”). Ms. McLean is, and until and unless
modified by the Compensation Committee of the Board, shall be eligible for an
annual equity grant opportunity of up to $350,000 in fair market value of TTEC
equity, based on the market value of the equity at the time of the grant. The
actual amount of the annual equity grant is discretionary and is not guaranteed.
It is based on TTEC’s performance overall, the performance of the business
function for which Ms. McLean is responsible, and Ms. McLean’s individual
performance against targets, as set annually by the TTEC’s Board. The RSUs are
granted under the terms of grant-specific agreements that are approved by the
Compensation Committee of the Board from time to time (“Equity Agreements”).
These Equity Agreements provide vesting schedules, performance metrics, if any,
and other material terms of each grant. TTEC and its Compensation Committee of
the Board reserve the right, at its discretion, to change the terms of future
Equity Agreements and the equity granted thereunder. The use of the RSUs, as
part of the annual equity grant, is discretionary and may be substituted, at the
discretion of the Compensation Committee of the Board, by other equity
instruments in accordance with incentive compensation plans adopted by the
Compensation Committee of the Board from time to time. All grants as part of
TTEC Parent Equity program are subject to Executive Stock Ownership Guidelines
included in this Agreement as Exhibit C.

d. Reimbursement of Business Expenses.  The Company agrees to reimburse Ms.
McLean for all reasonable out-of-pocket business expenses incurred by Ms. McLean
on behalf of the Company in accordance with TTEC expense reimbursement policies.





--------------------------------------------------------------------------------

 



e. Services to Subsidiaries.  Ms. McLean acknowledges that, as part of her
employment responsibilities, she may be required to serve as an officer and/or
director (“D&O”) of TTEC subsidiaries, affiliates and related entities. She
hereby agrees to perform such duties diligently and without additional
compensation, and to follow TTEC direction in the performance of such services.
For the duration of such D&O services, TTEC shall maintain appropriate D&O
insurance policies for Ms. McLean’s protection in connection with the services.
Furthermore, Ms. McLean agrees to resign such D&O roles, if requested to do so
by TTEC. At the time contemporaneous with the execution of this Agreement or at
a prior time, Ms. McLean will sign a resignation letter in the general form
attached hereto, as Exhibit A, which letter shall become effective on
termination of this Agreement, for any reason, or without termination, at TTEC’s
discretion, if TTEC determines that such resignation is in the best interest of
the business.

f. Tax Liability and Withholdings.  All compensation and other payments made
under this Agreement will be subject to withholding of the federal, state, and
local taxes, Social Security, Medicare and other withholdings in such amounts as
is reasonably determined by Company. The withholdings taxes due with respect to
any equity grants may, at Company’s discretion and in accordance with the
relevant equity plans, be deducted directly from the equity being granted or as
it vests. The Company shall have the right to take all the action as it deems
necessary to satisfy its and employees tax withholding obligations.

3.Not used in this agreement

4.Benefits.

a.Health and Welfare Benefits.  Ms. McLean shall continue to be eligible to
participate in TTEC health and wellness plans in a manner similar to others at
her level of responsibility in the Company, including the participation for Ms.
McLean and dependents in TTEC group medical, vision, and dental insurance and
other welfare plans, as they continue or change from time to time. 

b. Executive Benefits.   N/A – this section is left intentionally blank.  

c.Miscellaneous Benefits.  Ms. McLean shall continue to be eligible for benefits
generally applicable to other senior management employees of the Company, as
they are in effect from time to time, including TTEC 401(k) Plan and its
Deferred Compensation Plan.

d.Paid Leave.  Ms. McLean shall continue to be eligible for paid time off
(“PTO”) and sick leave benefit programs pursuant to the Company’s current time
off/leave policy (or any other vacation/sick policy then in effect).  Ms. McLean
will also be paid for time off for holidays in accordance with the TTEC holiday
policy.

e.Tenure.  Notwithstanding the effective date of this Agreement, Ms. McLean’s
tenure for purposes of all benefits and otherwise shall date back to her
original hire date in June 2013 – Start Date. 

5.Change in Control.  

a. For the avoidance of doubt, the definition of “Change in Control” as provided
in this Agreement is substantially similar to those that are included in the
Equity Agreements that Ms. McLean currently holds. The sole purpose of the
provision being restated in this Agreement is to establish the Change in Control
provisions in this omnibus Agreement that controls the terms of Ms. McLean’s
employment with the Company. For purposes of this Agreement, “Change in Control”
event shall mean the occurrence of any one of the following:

(i)Any consolidation, merger or other similar transaction (i) involving TTEC
Parent, if TTEC Parent is not the continuing or surviving corporation, or
(ii) which contemplates that all or substantially all of the business and/or
assets of TTEC Parent would be controlled by another corporation not controlled
by TTEC Parent;





--------------------------------------------------------------------------------

 



(ii) Any sale, lease, exchange or transfer (in one transaction or series of
related transactions) of all or substantially all of the assets of TTEC Parent
(a “Disposition”); provided,  however, that the foregoing shall not apply to any
Disposition with respect to which, following such Disposition, more than 51% of
the combined voting power of the then outstanding voting securities of the
receiving entity for the Disposition are directly or indirectly (beneficially or
otherwise) owned by all or substantially all of the individuals and entities
that were the beneficial owners of at least 51% of the outstanding common stock
and/or other voting securities of TTEC Parent immediately prior to such
Disposition, in substantially the same proportion of total ownership as their
ownership immediately prior to such Disposition;

(iii)Approval by the stockholders of TTEC Parent of any plan or proposal for the
liquidation or dissolution of TTEC, unless such plan or proposal is abandoned
within 60 days following such approval;

(iv)The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the U.S. Securities Exchange Act of 1934, as amended (“the Exchange
Act”)), or two or more persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of 51% or more of the
outstanding shares of voting stock of TTEC Parent; provided,  however, that for
purposes of the foregoing, the term “person” shall exclude Kenneth D. Tuchman
and his affiliates; provided,  further that the foregoing shall exclude any such
acquisition (1) made directly from TTEC Parent, (2) made by TTEC Parent
(directly or through an affiliated company), or (3) made by TTEC employee
benefit plan (or related trust) sponsored or maintained by TTEC Parent or any of
its affiliate; or

(v) If, during any period of 15 consecutive calendar months commencing at any
time on or after the Effective Date, those individuals (“Continuing Directors”)
who either (1) were directors of TTEC Parent on the first day of each such
15‑months period, or (2) subsequently became directors of TTEC Parent and whose
actual election or initial nomination for election subsequent to that date was
approved by a majority of the Continuing Directors who were then members of the
TTEC Parent Board of Directors, cease to constitute a majority of the Board of
Directors of TTEC Parent.

6.Termination and Payments, Benefits On Termination.

a.Termination by Either Party.  Except as set forth in Paragraphs 6(c) (for
Cause termination), (e) (termination due to death) and (f) (termination due to
disability), and subject to provisions of Paragraph 6(j) (constructive
termination or good reason), either Party may terminate the employment
relationship with 30 days’ written notice to the other. Both parties may
mutually agree to a shorter period.  

b.Termination by the Company without Cause.  Subject to provisions of Paragraph
6(i) (Change in Control termination), upon 30 days written notice, the Company,
in its sole discretion, may terminate Ms. McLean’s employment without Cause (as
“Cause” is defined in Paragraph 6(g)).  Constructive Termination by the Company
(as the term is defined in Paragraph 6(j)) constitutes Termination without Cause
by the Company for purposes of this Agreement. In case of termination pursuant
to this Paragraph 6(b), the Employee shall be entitled to:

(i) Severance.  If Ms. McLean executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit B (attached hereto),
releasing all legal claims except for those that cannot legally be released and
Ms. McLean continues to comply with all terms of such separation
agreement, and any other agreements signed by the Employee with the Company,
then the Company shall pay Ms. McLean severance compensation equal to fifteen
(15) full calendar months of Ms. McLean’s then current base pay (“Severance” or
“salary continuation”). Salary continuation payments will be made at the
Company’s regular payroll intervals, provided, however, payments accruing for
payroll periods prior to the date that the Company has received a signed and
effective separation agreement and release shall be suspended and paid on the
first payroll date following the effective date of the separation and release.





--------------------------------------------------------------------------------

 



(ii) Continuation of Benefits.  In addition to Severance, the Company shall
continue to provide to Employee and to the Employee’s eligible dependents with
the same level of welfare and health benefits, including without limitation
medical, dental, vision, accident, disability, life insurance, and other welfare
benefits in place prior to termination of employment for a period of twelve (12)
months after the effective date of such termination, on substantially the same
terms and conditions (including contributions required by the Executive for such
benefits) as existed immediately prior to termination; provided that, if
Employee cannot continue to participate in the Company’s, TTEC Parent’s or
successor’s benefit plans, TTEC Parent or successor shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted.

(iii) Equity Vesting. Notwithstanding the vesting schedules contained in Equity
Agreements that Ms. McLean currently holds or would hold, and except in the
context of a Change of Control event related termination where agreements
provide for accelerated vesting of certain equity awards, any unvested equity
awards that would otherwise vest on or after the termination date shall
automatically forfeit.

If the Company terminates this Agreement without Cause under this Paragraph
6(b), and the Company pays Ms. McLean the compensation earned as of the
effective date of the termination, and provides Ms. McLean incremental
compensation and continuation of benefits on the terms specified in this
Paragraph 6(b), the Company’s acts in doing so shall be in complete accord and
satisfaction of any claim that Ms. McLean has or may at any time have for
compensation, benefits or payments of any kind from the Company or TTEC Parent
arising from or relating in whole or part to Ms. McLean's employment with the
Company and/or this Agreement. If the separation agreement and legal release
referenced above is not signed within thirty (30) days from the date that such
agreement is presented to Ms. McLean (which the Company shall present no later
than fifteen (15) days after the effective date of Employee’s termination), then
Ms. McLean waives her right to receive any severance compensation pursuant to
this Agreement, even if Ms. McLean
were to successfully litigate any claim against the Company and/or TTEC Parent.

c. Termination by the Company for Cause.  The Company may terminate this
Agreement with no notice for Cause, as that term is defined in Paragraph 6(g),
with the Company's only obligation being the payment of any salary and
compensation earned as of the date of termination, and any continuing
obligations under the Company benefit plans then in effect, and without
liability for severance compensation of any kind, including Severance set forth
in Paragraph 6(b). 

d. Termination by Employee. Ms. McLean is not
entitled to severance compensation if she voluntarily terminates her
employment with the Company. Termination by Employee for “Good Reason” (as the
term is defined in Paragraph 6(j)) shall constitute Termination without Cause by
the Company for purposes of this Agreement.

e. Termination upon Employee’s Death.  This Agreement shall terminate
immediately upon Employee’s death. Thereafter, the Company shall pay to the
Employee’s estate all compensation fully earned, and benefits fully vested as of
the last date of Employee’s continuous, full-time active employment with the
Company. For purposes of this Agreement, continuous, full-time active employment
shall be defined as the last date upon which Employee continuously performed her
job responsibilities on a regular, full-time basis consisting of at least 35
hours per week, and in the usual course of the Company’s business (“Continuous
Full-Time Active Employment”). In case of Employee’s death, the Company shall
not be required to pay any form of severance or other compensation concerning or
on account of the Employee’s employment with the Company or the termination
thereof.

f. Termination Due to or Following Disability.  During the first ninety (90)
calendar days after a mental or physical condition that renders Employee unable
to perform the essential functions of her position with reasonable accommodation
(the “Initial Disability Period”), Employee shall continue to receive her base
salary pursuant to Paragraph 2(a) of this Agreement. Thereafter, if Employee
qualifies for benefits under the Company’s long-term disability insurance plan
(the “LTD Plan”), then Employee shall remain on leave for as long as Employee
continues to qualify for such benefits, up to a maximum of 180 consecutive days
(the “Long-term Leave Period”). The Long-term Leave Period shall begin on the
first day following the end of the Initial Disability Period. During the
Long-term Leave Period, Employee shall be entitled to any benefits to which the
LTD Plan entitles Employee, but no additional compensation from the Company in
the form of salary, performance bonus, equity grants, allowances or otherwise.
If during or at the end of the Long-term Leave Period Employee remains unable to
perform the essential functions of her position, then



--------------------------------------------------------------------------------

 



the Company may terminate this Agreement and/or Employee’s employment. If the
Company terminates this Agreement or Employee’s employment under this Paragraph
6(f), the Company’s payment obligation to Employee shall be limited to all
compensation fully earned, and benefits fully vested as of the last date of
Employee’s continuous, full-time active employment with the Company. 

g. Definition of “Cause”.  For purposes of this Agreement, “Cause” shall have
the following meaning:

(i) Fraud,  theft, embezzlement (or attempted fraud, theft, embezzlement),
dishonest acts or illegal conduct;

(ii) Other similar acts of willful misconduct on the part of Employee resulting
in damage to TTEC Parent or the Company;

(iii) A material breach by the Employee of this Agreement;

(iv) Use of any controlled substance or alcohol while performing Employee’s
duties except as part of a TTEC Parent or Company-sponsored event in connection
with a business-related social engagement such as a trade conference or customer
entertainment, but only in moderation and in a professional manner that reflects
positively on TTEC Parent and the Company; with visible inebriation at a
business-related social engagement constituting a cause for immediate
termination;

(v) A  breach of a  fiduciary duty that results in an adverse impact to TTEC
Parent or the Company or in personal profit to the Employee (as determined by
the Company based on its conflict of interest policies outlined in the TTEC
Ethics Code);

(vi) Use of trade secrets or confidential information of TTEC Parent or the
Company, other than in pursuit of TTEC Parent or the Company’s business; 

(vii) Aiding a competitor of TTEC Parent; or

(viii) Failure by Employee in the performance of her duties that results in
material adverse effect on TTEC Parent, the Company or TTEC Parent subsidiary
companies. 

If the act or acts constituting Cause are susceptible of cure, Company will
provide Employee with written notice setting forth the acts constituting Cause,
and providing that Employee may cure such acts within thirty (30) business days
of receipt of such notice. Any recurrence of acts constituting Cause within one
(1) year of the original occurrence will void Employee’s right to such
pre-termination right to cure.

h.Continuing Obligations. Ms. McLean shall remain subject to the Company’s
Agreement to Protect Confidential Information, Assign Inventions and Prevent
Unfair Competition and Unfair Solicitation (“Confidentiality Agreements”),
Arbitration agreements, Equity Agreements, and any other similar agreements
executed at any time during her employment, including without limitation this
Agreement, all of which survive termination of employment.

i.Termination in Connection with Change in Control Event. If a Change in Control
event occurs, and at any time within twenty-four (24) months of such Change in
Control event effective date (“COC Period”) the Company, TTEC Parent, or its
successor terminates Employee’s employment without Cause (as defined in
Paragraph 6(g)) whether such termination occurs outright or pursuant to a
Constructive Termination (as defined in Paragraph 6(j)), the Employee shall be
entitled to and the Company, TTEC Parent or its successor shall cause the
following to occur:





--------------------------------------------------------------------------------

 



(i) Severance. If Employee executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit B (attached hereto),
releasing all legal claims except for those that cannot legally be released and
agrees to continue to comply with all terms of such separation
agreement, and any other agreements signed by the Employee with the Company or
successor, then the Company shall pay the Employee a lump-sum severance
compensation equal to one-and-a-half times (1.5x) of Employee’s Base Salary in
effect at the time of such termination (“COC Severance”) within ten (10)
business days of the effective date of such Change in Control related
termination; provided, however, if the COC Severance payment is due prior to the
date that the Company, TTEC Parent or successor receive a signed and effective
separation agreement and release, the payment shall be suspended until the
receipt of such signed separation agreement, and then paid as soon as reasonable
but in no event later than ten (10) business days after such receipt.

(ii) Continuation of Benefits.  In addition to COC Severance, the Company, TTEC
Parent or successor shall continue to provide to Employee and to the Employee’s
eligible dependents with the same level of welfare and health benefits,
including without limitation medical, dental, vision, accident, disability, life
insurance, and other welfare benefits in place prior to termination of
employment for a period of twelve (12) months after the effective date of such
termination, on substantially the same terms and conditions (including
contributions required by the Employee for such benefits) as existed immediately
prior to termination; provided that, if Employee cannot continue to participate
in TTEC’s or successor’s benefit plans, TTEC or successor shall otherwise
provide such benefits (via lump sum compensation or in kind) on the same
after-tax basis as if continued participation had been permitted.

(iii) Equity Vesting on Change of Control (single trigger). Notwithstanding any
vesting schedule provisions contained in Equity Agreements that Employee
currently holds or may hold, provided such Equity Agreements represent awards
for performance periods of prior to and including fiscal year 2017 performance
period, regardless of when issued, any unvested equity that would otherwise vest
pursuant to these awards on or after the Change in Control event’s effective
date shall automatically vest as of the date immediately prior to the date of
Change in Control event, regardless of whether Employee’s employment with the
Company, TTEC Parent, or successor shall continue after the Change of Control
event.

(iv) Equity Vesting on Change of Control Termination (double
trigger). Notwithstanding any vesting schedule provisions contained in Equity
Agreements that Employee may hold, provided such Equity Agreements represent
awards for performance period after fiscal year 2017 performance period,
regardless of when issued, any unvested equity that would vest pursuant to these
awards on or after the Change in Control event effective date and would
otherwise forfeit on termination of employment, shall vest in full as of
employment termination date, if such termination occurs during the COC Period.

(v) Termination Ahead of Change of Control Event.  Notwithstanding anything in
this Agreement to the contrary, if Employee’s employment is terminated (actually
or pursuant to a Constructive Termination as defined in Paragraph 6(j) of this
Agreement) within three (3) months before a Change in Control event occurs, then
for purposes of this Agreement, the effective date of Change in Control event
shall be deemed to be the date immediately prior to the date of such termination
of employment.

j. "Good Reason" or “Constructive Termination.” Termination by Employee for
“Good Reason or “Constructive Termination” by the Company may be triggered if,
without Employee's express written consent, the occurrence of any of the
following (in connection with or independent of a Change in Control event):

(i) Change in Responsibilities. The material adverse change in Employee’s scope
of responsibilities and duties (including the diminution of such duties and
responsibilities), or material adverse change in Employee’s reporting
responsibilities or title by the Company, TTEC parent, or in case of a Change in
Control event by their successor.





--------------------------------------------------------------------------------

 



(ii) Change in Compensation.  Any material reduction by the Company, TTEC Parent
or, in case of a Change in Control event by successor, of Employee’s total
compensation package, including material adverse change in the annual salary,
the incentive bonus ranges and targets, or the timing of payment of same as
compared to the compensation package in effect as of the date hereof or
immediately prior to a Change in Control event, as the case may be.
Notwithstanding anything in this provision to the contrary, a change in the
compensation structure that is consistent with prevailing market trends, as
supported by an independent report of a qualified compensation advisor to the
Compensation Committee of the Board, the Company or its successor, shall not
give rise to a ‘constructive termination’ or ‘termination for good reason’
claim.

(iii) Change in Location.    Any requirement of the Company or successor that
Employee be based anywhere more than twenty-five (25) miles from the site where
the Employee is located as of the Effective Date or the time of the Change in
Control event.

(iv) Failure to Cause Assumption of this Agreement.  Failure of the Company or
TTEC Parent to assign and obtain the assumption of this Agreement from any
successor in case of a Change in Control event.

An action taken in good faith and which is remedied by TTEC Parent or successor
within fifteen (15) calendar days after receipt of Employee’s notice thereof
shall not constitute Good Reason or Constructive Termination under this
Agreement. Employee must provide notice of termination of employment within
thirty (30) calendar days of Employee’s knowledge of an event constituting “Good
Reason” or such event shall not constitute Good Reason or Constructive
Termination under this Agreement.

7.Non-Disclosure, Non-Competition and Non-Solicitation.    

As a senior member of the executive leadership team of TTEC Parent, the Employee
is privy to TTEC Parent company wide global business and financial strategy.
Therefore, in addition to the provisions of the Confidentiality Agreements that
the Employee signed at the time of her original employment with the Company, the
Employee in consideration of the employment opportunity and compensation
provided hereunder, agrees and covenants during the term of her affiliation with
the Company (as an employee or otherwise):

a. Non-Compete Undertaking. For a period of twelve (12) months from separation
from TTEC Parent and/or the Company, not to work or otherwise contribute her
knowledge, directly or indirectly, in whole or in part, as an employee, officer,
owner, manager, advisor, consultant, agent, partner, director, significant
shareholder (i.e. a shareholder holding more than 5% of outstanding equity in
the company), volunteer, intern or in any other similar capacity anywhere in the
world to a business entity engaged in the same or substantially similar business
as TTEC Parent its subsidiaries and affiliates, including entities engaged in
the full life cycle of customer strategy, analytics-driven, technology-enabled
customer engagement management solutions from customer engagement strategy
consulting, to technology and analytics driven customer acquisition to
technology solution development and integration to business process outsourcing
customer care (collectively, “TTEC Business”). The Non-Compete Undertaking shall
apply throughout, and shall only be limited by, the territory where the Employee
performs services for the Company and TTEC Parent, as provided in this
Agreement. For the avoidance of doubt, the term ‘performs services for’ shall
not be limited to ‘works at’ or any other limitation delineating where the
Employee performs the actual services, but instead shall relate to the entire
territory where the Company and TTEC Parent benefits and is reasonable to expect
to benefit from the Employee’s services. Given Ms. McLean’s role as the
Executive Vice President and TTEC chief revenue officer, the territory for
purposes of this Agreement shall be worldwide.

If Employee’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Employee is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Employee agrees for the Non-Competition Undertaking to be extended from twelve
(12) to eighteen (18) months; and





--------------------------------------------------------------------------------

 



b. Employee Non-Solicitation Undertaking. For a period of twelve (12) months
from separation from TTEC Parent and the Company, Employee agrees not to
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment, directly or indirectly, of any then current employee of the Company
or its subsidiaries and affiliates.

If Employee’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Employee is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Employee agrees for the Employee Non-Solicitation Undertaking to be extended
from twelve (12) to eighteen (18) months; and

c. Client Non-Solicitation Undertaking. For a period of twelve (12) months from
separation from TTEC Parent or the Company, Employee agrees not to solicit or
interfere with business relationships between TTEC Parent, the Company, and
current and prospective (currently actively pursued) clients of TTEC Parent, or
any of its subsidiaries and affiliates, for purposes of offering or accepting
goods or services similar to or competitive with those offered by TTEC Parent or
any of its subsidiaries and affiliates.

If Employee’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Employee is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Employee agrees for the Client Non-Solicitation Undertaking to be extended from
twelve (12) to eighteen (18) months.

d.Consequences of Breach. If Employee breaches any of the covenants and
undertakings set forth in this Paragraph 7:

(i)All of Employee’s unvested equity shall be immediately forfeited and neither
TTEC Parent nor the Company shall have any further liabilities to Employee
pursuant to this Agreement, including without limitation no liability for any
equity not yet granted or granted and unvested;

(ii)Employee and those who aid her in such breach shall be liable for all costs
and business loses including any damages and out-of-pocket expenses associated
with or resulting from such breach; and

(iii)Employee hereby consents and agrees that TTEC Parent and the Company shall
be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

8.Miscellaneous.

a. Relationship between this Agreement and Other Company Agreements.  In the
event of any direct conflict between any term of this Agreement and any TTEC
Parent and/or Company agreement, policy, procedure, guideline or other
publication addressing the same terms and conditions contained in this
Agreement, the terms of this Agreement shall control Ms. McLean’s employment. 

b. Successors and Assigns.  TTEC Parent, the Company, its successors and assigns
may in their sole discretion assign this Agreement to any person or entity in
connection with the merger, acquisition or other business combination that
results in the divestiture or transfer of all or substantially all the assets of
the Company or TTEC Parent. This Agreement shall bind, and inure to the benefit
of the Company's successors or assigns. This Agreement is for personal services
and Ms. McLean shall not assign her rights or obligations hereunder.





--------------------------------------------------------------------------------

 



c. IRSC Section 409A.  

(i) Interpretation.  This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from, or complies with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Internal Revenue Service guidance and Treasury Regulations thereunder
(collectively, “Section 409A”). It is the Parties’ intention that salary
continuation payments under the Agreement will be exempt from the requirements
of Section 409A because they are short term deferrals under Treas. Reg. Sec.
1.409A-1(b)(4) or payments under a separation pay plan within the meaning of
Treas. Reg. Sec. 1.409A-1(b)(9) and the Agreement shall be construed and
administered in a manner consistent with such intent.

(ii) Separation from Service; Separate Payments.  Notwithstanding anything in
this Agreement to the contrary, to the extent that any payment or benefit
subject to Section 409A, including an exemption from Section 409A, and such
payment or benefit would otherwise be payable or distributable hereunder by
reason of Employee’s termination of employment, all references to Ms. McLean’s
“termination of employment” shall be construed to mean a “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), and Employee
shall not be considered to have had a termination of employment unless such
termination constitutes a “separation from service” with respect to Employee. If
under this Agreement, an amount is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

(iii) Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if the Employee is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i)) on the date of the Employee’s
“separation from service”, any benefit or payment that constitutes non-exempt
“nonqualified deferred compensation” (within the meaning of Section 409A) and is
payable on account of the Employee’s separation from service shall be delayed in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i), and any
such delayed payment shall be paid to Ms. McLean in a lump sum during the ten
(10) day period commencing on the earlier of (i) the expiration of a six-month
period from the date of Employee’s “separation from service,” or (ii) Employee’s
death. To the greatest extent permitted under Section 409A, any separate payment
or benefit under the Agreement will not be deemed to constitute “nonqualified
deferred compensation” subject to Section 409A and the six-month delay
requirement to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) or 1.409A-1(b)(9), or in any other applicable exception
or provision of Section 409A.

(iv) Reimbursements.  With regard to any provision in this Agreement that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (x) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (y) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (y) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such arrangement provides for a limit on the amount of expenses
that may be reimbursed over some or all of the period the arrangement is in
effect and (z) such payments shall be made on or before the last day of Ms.
McLean’s taxable year following the taxable year in which the expenses were
incurred.

(v) Cooperation.  If the Parties hereto determine that any payments or benefits
payable under this Agreement intended to comply with Section 409A do not so
comply, Ms. McLean and the Company agree to amend this Agreement, or take such
other actions as Ms. McLean and the Company deem necessary or appropriate, to
comply with the requirements of Section 409A, while preserving benefits that
are, in the aggregate, no less favorable than the benefits as provided to Ms.
McLean under this Agreement.  If any provision of this Agreement would cause
such payments or benefits to fail to so comply, such provision shall not be
effective and shall be null and void with respect to such payments or benefits,
and such provision shall otherwise remain in full force and effect.





--------------------------------------------------------------------------------

 



d.Governing Law and Dispute Resolution.    

(i)Good Faith Negotiation Requirement.  Ms. McLean, TTEC Parent and the Company
agree that in the event of any controversy or claim arising out of or relating
to Ms. McLean’s employment with and/or separation from the Company, they shall
negotiate in good faith to resolve the controversy or claim privately, amicably
and confidentially. Each Party may consult with counsel in connection with such
negotiations. 

(ii)Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Colorado without regard to conflict of
law principles.

(iii) Disputes.  The Parties agree that any action arising from or relating in
any way to this Agreement, shall be resolved and tried in the state or federal
courts situated in Denver, Colorado. The parties consent to jurisdiction and
venue of those courts to the greatest extent allowed by law. In this regard, the
Employee acknowledges and admits to all or a combination of several following
substantial contacts with Colorado:  (v) the Employee is employed, provides
services for or otherwise is affiliated with an legal entity headquartered in
the state of Colorado; (w) the Employee receives the compensation in a form of
Employee checks or wire transfers that are drawn either directly or indirectly,
from bank accounts in Colorado; (x) the Employee regularly interacts with,
contacts and is contacted by other TTEC and Company employees and executives in
Colorado; (y) the Employee either routinely travels to or attends business
meetings in Colorado; and (z) the Employee receives substantial compensation and
benefits as a result of TTEC Parent being a corporation headquartered in and
subject to the laws of Colorado. Based on these and other contacts, the Employee
acknowledges that he could reasonably be subject to the laws of Colorado.

e.Severability. If any court of competent jurisdiction declares any provision of
this Agreement invalid or unenforceable, the remainder of the Agreement shall
remain fully enforceable. To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.

f.Modification of Agreement.  This Agreement or any other term or condition of
employment may not be modified by word or deed, except in writing signed by
Employee and the Chief Administrative Officer, Chief People Officer or Chief
Executive Officer for TTEC Parent.

g.Waiver.   No provision of this Agreement shall be deemed waived, nor shall
there be an estoppel against the enforcement of any such provision, except by a
writing signed by the party charged with the waiver or estoppel.  No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.

h. Construction.  Whenever applicable, masculine and neutral pronouns shall
equally apply to the feminine genders; the singular shall include the plural and
the plural shall include the singular. The Parties have reviewed and understand
this Agreement, and each has had a full opportunity to negotiate the agreement's
terms and to consult with counsel of their own choosing. Therefore, the Parties
expressly waive all applicable common law and statutory rules of construction
that any provision of this Agreement should be construed against the agreement's
drafter, and agree that this Agreement and all amendments thereto shall be
construed as a whole, according to the fair meaning of the language used.

i. Dodd-Frank Clawback Provision.  Notwithstanding any other provision in this
Agreement or in the related Equity Agreements, in the event that pursuant to the
terms or requirements of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, or of any applicable laws,
rules or regulations promulgated by the US Securities and Exchange Commission or
any listing requirements of any stock exchange or stock market on which any
securities of TTEC Parent trade, from time to time, and in the event any bonus
payment, equity award or other payment is based upon the satisfaction of
financial performance metrics which are subsequently reversed due to a
restatement or reclassification of financial results of TTEC Parent, then any
payments made or equity awards granted (and equity received pursuant to these
awards) shall be returned and forfeited to the extent required and as provided
by applicable laws, rules, regulations or listing requirements. This Paragraph
8(i) shall survive any expiration or termination of this Agreement for any
reason.





--------------------------------------------------------------------------------

 



j. Greatest Net Benefit.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the Employee determines (at his/her discretion and expense) that the
receipt of any payments hereunder would subject the Employee to tax under
Internal Revenue Code (the “Code”) Section 4999 or a successor provision, the
Employee shall have the option at his/her discretion to cause TTEC Parent or
successor to reduce the payment due to the Employee under this Agreement so that
the net (after tax) benefit of the payments to the Employee is maximized
(“Reduced Payment Election”). The Employee shall have forty-five (45) calendar
days from receipt of notice of the payment due under this Agreement or the
payment itself under this Agreement, as the case may be, to advise TTEC Parent
or successor of such election.

(ii) If the Employee accepts the full payment hereunder and thereafter within
the period provided above determines that he/she wants to make the Reduced
Payment Election, any payments received by the Employee in excess of the amount
payable under Reduced Payment Election shall be treated for all purposes as a
loan ab initio to the Employee, which the Employee shall repay to TTEC Parent or
successor, together with appropriate interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code, within sixty (60) days of the
Reduced Payment Election.

(iii) Nothing in this Paragraph 8(j) shall be interpreted to compel the
Executive to make the Reduced Payment Election.

k. Assignment and Assumption of Agreement.  Concurrently with any Change in
Control event or a business combination that may impact the legal implications
of this Agreement, the Company, TTEC Parent shall cause any successor or
transferee to assume unconditionally, by written instrument delivered to
Employee, all of the obligations of the Company and TTEC Parent hereunder.
Failure of the Company or TTEC Parent to obtain such assumption prior to the
effectiveness of any Change in Control event or other business combination,
shall be a breach of this Agreement and shall constitute Good Reason entitling
the Employee to resign, within thirty (30) calendar days of consummation of such
Change of Control event or business combination, and receive compensation and
benefits as provided in Paragraph 6(i).

l. Controlling Provisions.    The employment arrangement contemplated by this
Agreement includes other related documents in addition to this Employment
Agreement, some of which are TTEC Parent and the Company’s standard documents
not otherwise tailored to this transaction. To the extent any provisions of
these related agreements contradict the clear provisions and terms of this
Employment Agreement, the provisions of this Agreement shall be controlling.

 

Ms. McLean acknowledges and agrees that she reviewed and fully understands the
terms and provisions of this Agreement; that she enters into it freely,
knowingly, and mindful of the fact that it creates important legal obligations
and affects her legal rights; and that she understands the need to and has had
the opportunity to consult with counsel (if she so wishes) concerning this
Agreement with legal counsel.

 

 

 

Employee

 

 

____________________

Margaret B. McLean



 

Date:    _________________

 

 

 

TTEC Services Corporation

 

 

________________________

Regina M. Paolillo, Chief Administrative Officer

 

 

Date:   ______________________

 









--------------------------------------------------------------------------------

 



Exhibit A

To Executive Employment Agreement

 

LETTER OF RESIGNATION FROM OFFICER AND DIRECTORSHIPS RESPONSIBILITIES

Margaret McLean

 

_______________

 

 

Dear Board of Directors:

 

I, Margaret McLean, hereby submit my resignation effective immediately from all
director, officer and other fiduciary roles with respect to all TTEC Holdings,
Inc. controlled and affiliated entities, where I am currently an officer,
director or a fiduciary of any kind, including without limitation:

 

Name of Corporation

Office Held

State/Country of Incorporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In accordance with my resignation, I request the applicable Board of Directors
to immediately relieve me from any and all duties related to my roles.

 

Sincerely,

 

______________________________________

Margaret McLean







--------------------------------------------------------------------------------

 



Exhibit B

To Executive Employment Agreement

(Sample Severance Agreement and Release of Claims

Not Customized for Ms. McLean)

[DATE]

 

PERSONAL & CONFIDENTIAL

 

[NAME]

[ADDRESS]

 

 

Dear [NAME]:

As you have been advised, your employment with TTEC Services Corporation (“TTEC”
or “the Company”) will terminate effective the close of business on ____________
(“Termination Date”).  This letter contains a Settlement Agreement and Release
of Claims (“Agreement”) intended to resolve any and all disputes arising from
your employment and your separation from employment with TTEC on mutually
agreeable terms as set forth below.  Please review it carefully, and if it is
acceptable to you, sign and return an original copy to TTEC Human Capital
Department, 9197 S. Peoria Street, Englewood, Colorado 80112 Attn: Settlement
Agreements, either by mail or by McLean delivery.  If you are 40 or over, you
have been provided 21 days from the date of this Agreement to consider whether
to enter into this Agreement.

 

SETTLEMENT Agreement and Release of Claims

 

This Agreement is made between ______________ (“you”) and TTEC (collectively,
the “Parties”).  In consideration of the mutual promises and other benefits set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.



Settlement Payment:  Provided that you sign and return this Agreement, and it
thereafter becomes effective as described below, you will receive a settlement
payment equivalent to ___________________of your base salary, for a total amount
of $__________________ (“Settlement Payment”). Payment shall be made in
bi-weekly installments in accordance with the Company’s normal payroll schedule,
less applicable federal, state, and local taxes and other authorized deductions
and shall be started within 15 days of the Termination Date.





--------------------------------------------------------------------------------

 



2.



Benefits:  Your current medical, dental, vision and healthcare flexible spending
account coverage (to the extent that you have a positive balance in that account
as of today’s date) will be continued until the Termination Date.  After the
Termination Date, you may continue your existing medical insurance coverage at
your own expense pursuant to your rights under federal law (commonly referred to
as “COBRA”).  You will receive information on COBRA in a later mailing.

3.



Other Compensation Due You:  You will receive payment for any salary earned
through the date of your separation from the Company, less applicable taxes and
authorized or required withholding deductions.  You understand that you will be
paid your earned wages and commissions, if any, set forth in this paragraph
regardless of whether you sign this Agreement.

4.



Reimbursement for Business Expenses:    Within five days of the Termination
Date, you will provide to the Company expense reports detailing all items, if
any, for which you seek reimbursement, and the required supporting documentation
for such expenses.  If you hold a corporate credit card account, and there is an
outstanding amount due and owing on that account, you must submit documentation
showing that the account has been paid in full within five days of the
Termination Date and understand and agree that if you do not, the Company may
withhold any amounts due and owing on that account from the Settlement Payment. 
Your expense reports and supporting documentation will be subject to the same
level of review that all other similar submissions receive from the Company’s
Accounting Department.  The Company will reimburse you in accordance with its
existing policies and procedures.  In addition, you will provide supporting
documentation for all previously filed expense reports and agree to cooperate
with the Company’s Accounting Department to resolve in good faith any issues
relating to expenses.

 

5.



Return and Prohibition of Removal of Company Property and Records.  Except as
otherwise specifically provided in this Agreement, you shall return all Company
property and records on the Termination Date.  In the event you fail to return
such property or records provided herein, you shall be liable to the Company for
the value of all such property and records, and all reasonable costs, including
attorneys’ fees, incurred by the Company in recovering such property or
records.  Company property and records shall include, but is not limited to,
cell phones, pagers, BlackBerry devices, tablets, laptops, printers, fax
machines, and any Company related document whether in written or electronic form
and whether created by you or another person or entity. Company equipment, files
or business information of any kind, whether written, electronic, digital, or
otherwise, shall not be copied, taken or otherwise used by you without the prior
written consent of the Company.  In addition, the Company reserves the right to
pursue all legal and equitable relief available for breach of this paragraph.

 

6.



Agreement to Protect Confidential Information, Assign Inventions, and Prevent
Unfair Competition and Unfair Solicitation.   You understand that all terms and
conditions of your “Agreement to Protect Confidential Information, Assign
Inventions, and Prevent Unfair Competition and Unfair Solicitation” (the
“Non-Compete Agreement”) and any other applicable employment documents you
signed during your employment at TTEC, survive Termination and shall remain in
full force and effect.

 

7.



Acknowledgment:    You understand and agree that, absent this Agreement, you
would not otherwise be entitled to the payment specified in Paragraph
1.  Further, by signing this Agreement, you agree that you are entitled only to
the payments described in this Agreement and that you are not entitled to any
payments that are not specifically listed in this Agreement, excluding vested
rights you may have pursuant to the Company’s 401(k), Stock Option, Restricted
Stock Units and Life Insurance plans.





--------------------------------------------------------------------------------

 



 

8.



General Release of All Claims:  In exchange for the Company’s payments in
Paragraph 1, you promise that you will not sue TTEC Services Corporation,
including its past and present parents, subsidiaries, partnerships, affiliated
companies, officers, directors, employees, or agents.  By signing below, you
release TTEC Services Corporation, including its past and present parents,
subsidiaries, partnerships, affiliated companies, officers, directors, employees
or agents (collectively, the “Released Parties”), from any and all claims you
may have, known or unknown, that are releasable by private agreement, arising at
any time through the date that this Agreement becomes effective, which is eight
[8] days after you sign it without revoking it. The release specifically
includes and is not limited to:

 

a.any and all rights or claims under any of the following laws: Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000-e, as amended; the Civil Rights Act
of 1991; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Family and Medical Leave Act of 1993, as amended; the Worker
Adjustment and Retraining Notification Act, as amended; the Fair Labor Standards
Act of 1938, as amended; the National Labor Relations Act; the Occupational
Safety and Health Act, as amended; the Age Discrimination in Employment Act; the
Americans with Disabilities Act of 1990, as amended; the Civil Rights Acts of
1866, 1871, and 1991; the Equal Pay Act of 1963; the Employee Retirement and
Income Security Act of 1974, as amended; the Immigration Reform and Control Act,
as amended; the Conscientious Employee Protection Act, the Colorado
Anti-Discrimination Act and any other federal, state, or local employment
statute, law, or ordinance, including any and all claims of employment
discrimination based on race, color, creed, religion, national origin, sex, age,
marital status, disability, sexual orientation, lawful off-duty conduct, or
retaliation; and

b.any and all common-law claims such as wrongful discharge, violation of public
policy, breach of contract, promissory estoppel, defamation, negligence,
infliction of emotional distress, any intentional torts, outrageous conduct,
interference with contract, fraud, misrepresentation, and invasion of privacy;
and

c.any and all claims for any of the following: money damages (including actual,
compensatory, liquidated or punitive damages), equitable relief such as
reinstatement or injunctive relief, front or back pay, wages, commissions,
bonuses, benefits, sick pay, PTO pay, vacation pay, costs, interest, expenses,
attorney fees, or any other remedies; and

d.any and all claims arising under any federal or state "whistleblower" law,
including without limitation the Sarbanes-Oxley Act of 2002, the Whistleblower
Protection Act, and common-law wrongful discharge in violation of public policy.

9.



Age Waiver for Employee 40 Years Old or More:    By signing this Agreement, you
acknowledge that:

a.



The General Release in this Agreement includes a waiver and release of all
claims you may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621 et seq.);

b.



You have carefully read, and understand, this Agreement;





--------------------------------------------------------------------------------

 



c.



You have twenty-one (21) days from the date of this Agreement to consider your
rights and obligations under this Agreement and if you elect to sign it sooner,
have done so knowingly, voluntarily, and after giving it your due consideration;

d.



You were, and hereby are, advised to consult with an attorney and/or any other
advisors of your choice before signing this Agreement;

e.



You understand that this Agreement is legally binding and by signing it you give
up certain rights;

f.



You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;

g.



You knowingly and voluntarily release the Released Parties from any and all
claims you may have, known or unknown, in exchange for the payments and benefits
you have obtained by signing this Agreement, and that these payments are in
addition to any payments or benefits you would have otherwise received if you
did not sign this Agreement;

h.



You have seven (7) days from the date you sign this Agreement to change your
mind and revoke your acceptance.  To be effective, your revocation must be in
writing and tendered to TTEC Corporate Headquarters, Human Capital Department,
9197 S. Peoria Street, Englewood, Colorado Attn: Settlement Agreements, either
by mail or by McLean delivery, within the seven (7) day period.  If by mail, the
revocation must be:  1) postmarked within the seven (7) day period; 2) properly
addressed; and 3) sent by Certified Mail, Return Receipt Requested.  The
Agreement will become effective on the eighth day after you sign it, provided
you do not revoke your acceptance.  You understand that the Company is not
required to make the payments described herein unless and until this Agreement
becomes effective; and

i.



You understand that this Agreement does not waive any rights or claims that may
arise after this Agreement is signed and becomes effective, which is after the
Company’s actual receipt of your signed signature page and after the 7-day
revocation period has expired.

10.



No Admission of Wrongdoing:  By entering into this Agreement, neither you nor
the Company nor any of the Released Parties suggest or admit any wrongdoing or
violation of law.

11.



No Claims Filed:  As a condition of the Company entering into this Agreement,
you represent that you have not filed, and do not intend to file, any lawsuit
against the Company, or any of the other Released Parties.  This Agreement shall
not be construed to prohibit you from filing a charge or complaint with the
National Labor Relations Board, the Equal Employment Opportunity Commission, or
participating in any investigation or proceedings conducted by either entity. 

12.



Confidentiality:  You agree that the terms of this Agreement are
confidential.  You also agree not to tell anyone about this Agreement and not to
disclose any information contained in this Agreement to anyone, other than your
lawyer, financial advisor and immediate family members, unless you are compelled
to do so by law.  If you do tell your lawyer, financial advisor or immediate
family members about this Agreement or its contents, you must immediately tell
them that they must keep it confidential as well.

13.



Breach of this Agreement:  You promise to abide by the terms and conditions in
this Agreement and understand that if you do not, the Company is entitled to
seek damages and injunctive relief.





--------------------------------------------------------------------------------

 



14.



Entire Agreement:    This Agreement, together with the Arbitration Agreement,
Agreement to Protect Confidential Information, Assign Inventions and
Non-Solicitation (collectively, the "Employee Agreements") constitute the
complete understanding between the Parties concerning all matters affecting your
employment with the Company, the termination thereof and any ongoing
responsibilities.  You hereby affirm and will comply with any and all ongoing
obligations contained in the Employee Agreements, including obligations relating
to confidentiality of Company information and binding arbitration. Moreover, you
acknowledge that no promises or representations have been made to induce you to
sign this Agreement other than as expressly set forth herein and that you have
signed this Agreement as a free and voluntary act. 

15.



Severability.    If any clause, provision or paragraph of this Agreement is
found to be void, invalid or unenforceable, such finding shall have no effect on
the remainder of this Agreement, which shall continue to be in full force and
effect.   Each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

16.



Changes to the Agreement:  This Agreement may not be changed unless the changes
are in writing and signed by you and an authorized representative of the
Company.

17.



Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Colorado, excluding its choice of law rules, and
shall be binding upon the parties hereto and their respective successors and
assigns.

If you agree, please sign and return to the Company as instructed above.

By signing below, you accept

this Agreement and all of

the terms herein.

 

TTEC Services Corporation

 

 

By: ______________________________

By:______________________________

   



 

Date:  _______________Date:______________________________

 





--------------------------------------------------------------------------------

 



Exhibit C

To Executive Employment Agreement

Executive Stock Ownership Guidelines

Equity provides the opportunity for the company to further
invest in the employees who passionately uphold our
values while driving the business with an entrepreneurial spirit. Company leaders who think and act like owners
 are crucial to our success and encouraging star
 players to actively participate in company growth  is key to
 building our future together.

 

When a company’s board of  directors, shareholders and employees align their
interest in organization’s  long-
 term success, the stage is set for true transformation. To that end, TTEC has adopted Stock Ownership
 Guidelines to encourage company leaders (vice president-level and above) to align their interests with TTEC
and our stockholders and to focus
 on value creation, while sharing in the company’s success. The following are
answers  to questions you  may have about TTEC’s new Executive Stock Ownership
 Guidelines.

 

Executive Stock Ownership Guidelines

 

Q.    Why are we implementing an Ownership Guideline?

A. The Guidelines are designed to
align our senior leaders’ interests with our shareholders’ interest, driving a
 long-term vision and commitment to creating company value. The Executive Ownership Guidelines are also designed to:

•
  Support confidence in company strategy to execute our business transformation

•
  Allow us to remain an attractive and competitive choice for executive-level talent by adopting best practices

•   Align executive behavior with external shareholder expectation

•   Drive long-term accountability

•   Enable company success

Q.    How much stock should I hold as a company leader?

A.  
 The new Executive Stock Ownership Guidelines call for TTEC vice presidents and above to hold a multiplier of base compensation in TTEC stock (based on Fair Market Value (FMV) of stock as it trades on NASDAQ). Employees will have five years from the start of this requirement (or promotion into a new role) to meet the holding Guidelines.







--------------------------------------------------------------------------------

 



Employee                                                     
 Target Holding Amount

Level                                                                 
 within 5 Years

 

Chief Financial Officer                                         
 3 times current base salary

 

Executive Vice President                                     
 2.5 times current base salary

 

Senior Vice President                                        
 1.5 times current base salary

 

Vice President                                              
 0.5 times current base salary

 

Q.    Do I have to buy TTEC stock to meet this holding Guideline?

A.
 TTECTTEC does not expect you to buy TTEC stock to meet the holdings Guidelines, and how you meet them is entirely up to
 you. Most employees will be able to meet the requirement by holding a portion of their annual equity grant (net of tax), as it
 vests.

Q.  
 How many shares should I consider holding from each RSU grant to meet the holding Guidelines?

A.  
How much you hold from each grant and from each vesting event is entirely up to you. Based on basic modeling, however, we believe that if you hold a percentage of each vesting event from annual Equity Grants (net
 of tax as indicated in the table below)
 you should comfortably reach the holding requirement in five years or sooner.

The holding guideline can be satisfied with any stock you hold including:

•    the exercise of options to purchase the company’s common stock

•    the  vesting of restricted stock; and

•    the  vesting of performance shares.

evel                                                          Net Shares to Hold

 

Employee                                             
 Guideline of Percentage of

Level                                                        
 Net Shares to Hold

 

Executive Vice President                                                    
 75%

 

Senior Vice President                                                       
 75%

 

Vice President                                                               50%

 

 

Once the holding target is reached, you should
 maintain it during your entire tenure  in the role; and as your role
 changes be aware of the changes in the holding guidelines as well.





--------------------------------------------------------------------------------

 



Q.  
What happens if I don’t reach my target holding amount within the five-year time frame due to
market volatility or amount of my equity awards?

A.   If the actual Equity Grants you receive and/or market price volatility
 does not allow an employee to reach the
target holding level within the required five-year time frame, the company does not expect employees to
 invest out of pocket. The company expects the Equity Grants you receive to be the source for the holding requirement and we look to you as a leader to exercise a good faith effort to honor the requirements. If the Equity Grants you receive or market volatility creates a challenge, discuss the matter with your supervisor and your HC partner for a practical resolution.

Q.  
 What if I have a special situation (hardship) that makes maintaining the holding requirement difficult
 for me?

A.    The  Executive Ownership Guidelines is designed to align
your interests with the company’s interests and position you to share in our
success. If your personal situation makes the compliance with the Ownership
 Guidelines a hardship, speak to
your HC partner and the Executive Committee level executive responsible for
your business segment for guidance and support.

Q.    Whom should I contact with questions?

A.    If you have questions, please contact Pam
LeMasters, director, Global Compensation via email or by phone at 303.397.8531.

 



--------------------------------------------------------------------------------